Citation Nr: 1105778	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-38 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1983.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2005, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In November 2007, a video 
conference hearing before the undersigned Veterans Law Judge was 
held at the RO.  Transcripts of these hearings are associated 
with the claims file.

In February 2008, the Board reopened and denied the claim for 
entitlement to service connection for a left elbow disability and 
denied claims for entitlement to an initial evaluation in excess 
of 40 percent for degenerative disc disease of the lumbar spine 
with sciatica and whether there was clear and unmistakable error 
(CUE) in the September 2004 rating decision that denied reopening 
the claim for service connection for a left elbow disability.  
The Veteran appealed the portion of the decision denying service 
connection for a left elbow disability and a higher rating for a 
lumbar spine disability.  In April 2010, the United States Court 
of Appeals for Veterans Claims (Court) affirmed the portion of 
the February 2008 Board decision that denied a higher rating for 
a lumbar spine disability and set aside and remanded the portion 
of the decision that denied service connection for a left elbow 
disability.   

In January 2011, the Veteran's representative argued that 
the Veteran should receive a higher rating for his 
service-connected degenerative disc disease.  Current 
treatment records for this disability were also submitted.  
The issue of entitlement to a higher rating for 
degenerative disc disease of the lumbar spine has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's lay statements that he had cellulitis of the 
left elbow during service are not credible.  

2.  Left elbow cellulitis was not present during service.  

3.  March 2004 and April 2005 VA opinions were made based on an 
inaccurate factual history that the Veteran had left elbow 
cellulitis during service.

4.  The preponderance of the medical evidence reflects that the 
Veteran's current left elbow disability is not related to his 
military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a left elbow 
disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2004 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  A March 2006 letter advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The claim was readjudicated in May 2007.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
private treatment records, and hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for a 
VA examination.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he had a puncture wound around his left 
elbow during service which was infected and diagnosed as 
cellulitis.  He testified that he did not have further problems 
with the elbow until a fall in 1993.  

Service treatment records reflect right elbow problems during 
service.  On February 27, 1981, the Veteran complained of 
swelling of his right arm for three days.  He explained that it 
started as a pimple and after being popped it began to swell and 
the whole arm had become inflamed.  The individual examining the 
Veteran - a physician in the Army Medical Corps - observed that 
the elbow was swollen extending down the arm.  Measurements 
indicated that the left elbow was 12 inches, while the right 
elbow was 13 inches.  The assessment was cellulitis.  

The Veteran was seen by a different Army physician on February 
28, 1981.  The Veteran reported that he developed a pimple on his 
right elbow area, and after picking at it, he developed swelling 
and redness of the right forearm.  The physician detailed his 
observations of the right arm only.  The assessment was 
superficial cellulitis.  

On March 2, 1981, the Veteran was seen by an Army enlisted man.  
The Veteran reported that he was returning for evaluation of his 
right elbow.  The enlisted man noted his observations of the 
right elbow only.  The assessment was cellulitis right elbow 
improved with probable olecranon bursitis (septic).  

In May 1983, the Veteran was provided an examination in 
connection with the expiration of his time in service.  Clinical 
evaluation of the upper extremities was reported as normal.  In 
the section for notes and significant or interval history, the 
examiner noted cellulitis of the right upper arm and tenderness 
since the Veteran fell onto the arm in 1981 with no complications 
and no sequela.  The Veteran also completed a report of medical 
history in connection with his separation from service.  He 
indicated that he had had painful or "trick" shoulder or elbow.  
The physician's summary noted that the Veteran reported right 
elbow pain since cellulitis in 1981.  

Private treatment records reflect that the Veteran presented to 
the emergency room in December 1993 complaining of left arm pain 
and swelling after he hit his elbow on a pool table when he was 
accosted at a bar.  He was later diagnosed with necrotizing 
fasciitis and had several surgeries, including skin grafts, in 
early 1994.  

The Veteran was afforded a VA examination in April 1997.  He 
reported that he fell and got a puncture wound of the left elbow 
in December 1994 after he slipped on ice.  According to the 
Veteran, he was given skin grafts but his elbow never healed.  He 
was reportedly told that he had streptococcus (strep) and 
staphylococcus (staph) infections, as well as cellulitis.  The 
Veteran had no more infections from service until the puncture 
wound.  The examiner diagnosed cellulitis with open wound, left 
elbow, draining purulent material and severe scarring left elbow 
to wrist.  The examiner reported that the Veteran was trying to 
make the connection between a pimple diagnosed as cellulitis in 
service and the current cellulitis.  According to the report, the 
examiner "told him that that would be hard for me to justify."  

In March 2004 a VA physician noted that he and the Veteran had 
discussed the etiology of the Veteran's chronic osteomyelitis of 
the left elbow with recurrent skin infection and breakdown.  
According to the physician, by the Veteran's report, this was 
initially related to a pimple on the elbow which apparently was 
common at the time and location in Germany, and indeed 
subsequently confirmed both staph and strep infections.  The 
physician opined that in light of the lengthy, almost 10-year 
history it would seem that the Veteran's present elbow status is 
indeed service-connected.  

VA outpatient treatment reports note a history of a fall in 1981 
and a puncture wound in 1984 complicated by staph and strep 
infections and followed by skin grafts (the reference to 1984 
appears to be a typographical error as the medical evidence 
clearly reflects that the Veteran's left elbow injury was in 
1993).  The Veteran was diagnosed with osteomyelitis of the left 
elbow, although there was some suggestion that this diagnosis 
might not be accurate (see January 25, 2005 VA Infectious Disease 
Attending Note).  VA outpatient treatment records do show a 
current left elbow disability.

In April 2005, a VA physician noted that records showed treatment 
in 1981 for the left elbow.  The physician opined that in view of 
the above documentation, it appears highly likely that the 
Veteran's current (left elbow) condition originated in 1981 while 
he was in service.  

At the Veteran's September 2005 hearing his representative 
indicated that he fell on ice in December 1994.  The Veteran 
relayed that he did not remember the fall in 1994 and woke up 
three days later in the hospital (this could explain why the 
emergency room report from December 1993 does not match the 
Veteran's report of left elbow injury).  He also testified that 
during service he had treatment for his left elbow.  The Board 
notes that the Veteran has reported hurting his elbow in December 
1993 and December 1994, but only indicates one post-service 
injury.  The medical evidence clearly reflects that the injury 
was in December 1993.  

The Veteran was afforded another VA examination in November 2005.  
He reported that he fell and got a puncture wound in the left 
elbow area in December 1994.  The examiner noted the Veteran's 
relevant history and performed an examination.  He noted that the 
service treatment records showed only that the right elbow was 
affected by cellulitis.  The examiner stated that he would accept 
perhaps one mistake of a physician stating the right elbow 
instead of the left was involved; however, here there were a 
number of different examination and treatment that refer to the 
right elbow during service.  Thus, it was the examiner's opinion 
that it is more likely than not that while on active duty, the 
Veteran suffered with problems with the right elbow and not the 
left elbow, and the left elbow problem, more likely than not, 
started after the Veteran was out of the military service and 
after he was off of active duty.  

At the Veteran's November 2007 hearing, he testified that he 
never had a right elbow infection and that after service he did 
not have problems with his left elbow until he fell.  

In this case, two VA physicians have linked the Veteran's current 
left elbow disability to service and two VA physicians have 
indicated that the Veteran's current left elbow disability is not 
related to service.  Both of the physicians who have submitted 
positive opinions based their opinions on the assumed fact that 
the Veteran had cellulitis of the left elbow during service.  
However, the preponderance of the evidence is against a finding 
that the Veteran had cellulitis of the left elbow during service.  

The medical evidence during the Veteran's service indicates that 
he received treatment for the right elbow and not the left.  The 
Board recognizes the Veteran's lay statements to the effect that 
the in-service treatment was for the left elbow and he never had 
treatment for the right elbow.  The Veteran is competent to make 
such observations.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's 
current contentions are inconsistent with his statements made 
contemporaneous to service.  The three treatment reports from 
February and March 1981 all reflect that the Veteran reported 
symptomatology related to his right elbow.  Likewise, when 
completing his report of medical history in connection with his 
separation from service, the Veteran reported having right elbow 
cellulitis in 1981.  The Veteran's conflicting statements cast 
doubt on the credibility of his current statements.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can 
consider bias in lay evidence and conflicting statements of the 
veteran in weighing credibility). 

The Board recognizes the Veteran's argument that the references 
to the right elbow in the service treatment records were clerical 
errors.  In support of this proposition he notes that the 
separation examination report notes a tattoo on the left arm when 
the Veteran contends he has a tattoo on the right arm.  While the 
tattoo reference may have been a clerical error, the 
preponderance of the medical evidence is against a finding that a 
clerical error was made in regard to which elbow had cellulitis 
during service.  The service treatment records show treatment for 
cellulitis on three separate occasions by three separate 
clinicians, all of whom indicated the right elbow was 
symptomatic.  Two of the clinicians recorded only their 
observations of the right elbow on physical examination with no 
notation about the left elbow.  The third documented the 
Veteran's complaint of swelling of the right elbow and then 
measured both elbows.  The right elbow was 1 inch larger than the 
left, consistent with the documented complaints, diagnoses, and 
observation made by the other clinicians.  Also, the physician's 
summary on the report of medical history at separation noted that 
the Veteran reported having had cellulitis of the right elbow.  
Thus, during service four different clinicians made multiple 
references to right elbow cellulitis yet there is no reference to 
any left elbow cellulitis.  The medical evidence showing right 
rather than left elbow cellulitis simply cannot be explained away 
as a clerical error.  

Given that there is a question as to the credibility of the 
Veteran's current assertions and the fact that all of the medical 
records from the Veteran's active service indicate that the 
Veteran had cellulitis of the right elbow and not the left, the 
Board finds that the left elbow cellulitis is not shown during 
service.  Put another way, the Board is affording more probative 
weight to the contemporaneous medical evidence in this case as 
the Veteran's testimony, while competent, is not credible as to 
which elbow had cellulitis during service.  The Veteran's 
testimony is not credible as it conflicts with his statements 
made contemporaneous to service in connection with treatment and 
diagnosis of injury.  See Buchanan, supra.

As the Board finds that the Veteran did not have cellulitis of 
the left elbow during service, the March 2004 and April 2005 
opinions (which rely on the erroneous presumption that the 
Veteran had left elbow cellulitis during service) have been 
afforded no probative weight.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (holding that "an opinion based upon an 
inaccurate factual premise has no probative value").  The Board 
acknowledges that the April 2005 physician reviewed the February 
27, 1981 service treatment record and indicated that it showed 
cellulitis of the left elbow.  However, review of that specific 
record reveals that under subjective findings it was stated that 
the Veteran complained of swelling of the right arm.  The only 
reference to the left arm in that report was in noting the size 
as 12 inches while the right arm was 13 inches.  As noted above, 
all of the other service treatment records, including the other 
treatment record that physician cited (March 2, 1981), clearly 
state the right elbow was involved.  Thus, the opinion of the 
April 2005 physician that the service treatment record revealed 
cellulitis in the left elbow is not supported by the service 
treatment records he cited, nor by the other service treatment 
records.  Accordingly, the opinion is based on an inaccurate 
factual premise and is accorded no probative weight.

The opinions offered by VA physicians in April 1997 (that it 
would be hard to justify a connection between a pimple diagnosed 
as cellulitis in service and current cellulitis) and November 
2005 (that it is more likely than not that while on active duty 
the Veteran suffered with problems with the right elbow and not 
the left elbow, and the left elbow problem, more likely than not, 
started after the Veteran was out of the military service and 
after he was off of active duty) have been afforded high 
probative value as they were made after examination of the 
Veteran and with consideration of an accurate medical history.  
These opinions constitute the most probative evidence as to the 
question of the etiology of the Veteran's current left elbow 
disability.  

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran did not have left elbow cellulitis 
present in service or for many years thereafter, and the 
preponderance of the evidence is against a finding that the 
current left elbow disability is etiologically related to his 
active service.  Accordingly, service connection for a left elbow 
disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left elbow disability is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


